PER CURIAM.
On September 26, 1974, defendant James Edward Carson, Jr. was convicted for first degree murder, La.R.S. 14:30 (1950), and sentenced, on the jury’s recommendation, to life imprisonment at hard labor. On appeal, this Court found that while all other assignments lacked merit, defendant had raised a serious issue regarding the denial of his motion to suppress a confession. Finding that the state had made an inconclusive showing of voluntariness, we remanded the case for a second hearing on the motion to suppress and reserved to defendant the right to appeal from an adverse ruling. 336 So.2d 844 (La.1976). On remand, the trial court denied the motion to suppress after a supplemental hearing, and defendant now appeals from that ruling.
At the supplemental hearing, the state adduced substantial evidence to rebut defendant’s allegations of coercion, which had caused us some concern on his original appeal. We find no abuse of discretion in the trial court’s determination that the confession was freely and voluntarily given. Accordingly, defendant’s conviction and sentence are affirmed.
AFFIRMED.
MARCUS and BLANCHE, JJ., do not participate.